 In the Matter of TEXASEMPIRE PIPELINE Co.andOILWORKERSINTERNATIONALUNION, LOCAL222 AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-1558.-Decided January 19, 1940OilTransportation Industry-Investigation of Representatives:controversyconcerning representation of employees:rival organizations;controversy as toappropriate unit : refusal to bargain by employer until determinationof-UnitAppropriate for Collective Bargaining:operating and maintenance employees ofNorthern Division of company's operations;exclusion of foremen,chief engi-neers, chief gaugers,office'and supervisory employees;system or division unit;division unit : extent of organization of petitioning labor organization as deter-minative of ; petitioner the only labor organization which has sought exclusiverepresentation of employees and offered proof of such representation in anyunit-Representatives:eligibility to participate in choice:stipulated-ElectionOrdered:ballot,name of intervening union to be omitted if request thereformade within 5 days from date of Decision.Mr. Jack G. Evans,for the Board.Mr. 0. J. Dorwin,of New York City, for the Company.Mr. Leon M. Despres,of Chicago,Ill., for Local 222.Mr. C. A. 0bwin,of Cushing,Okla., forthe Association.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 23, 1939, Oil Workers' International Union, Local 222,affiliated with the Congress of Industrial Organizations, herein calledLocal 222, filed with the Regional Director for the Thirteenth Region(Chicago, Illinois) a petition and, on October 7, 1939, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Texas Empire PipeLine Company, Bloomington, Illinois, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On September 22, 1939, the National.Labor Relations Board, herein called the Board, acting pursuant to19 N. L. R. B., No. 69.631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, ordered an inves-tigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On September 25, October 3, and October 7, 1939, respectively, theRegional Director issued a notice of hearing, an order of continu-ance, and an amended notice of hearing, copies of which were dulyserved upon the Company and Local 222 and upon Employees MutualPetroleum Transportation Association, herein called the Association,and Employees' Federation of the Northern Division of The Texas-Empire Pipe Line Company, herein called the Federation,. the lattertwo being labor organizations claiming to represent employeesdirectly affected by the investigation.Pursuant to the notices, a hear-ing was held on October 12 and 13, 1939, at Bloomington, Illinois, be-foreA. Bruce Hunt, the Trial Examiner duly designated by theBoard.A motion to intervene, filed by the Association at the outsetof the hearing, was granted by the Trial Examiner. The Board, theCompany, and Local 222 were represented by counsel, and the Associ-ation by its president; all participated in the hearing.A representa-tive of the Federation was present at the hearing but did not partici-pate therein.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.At the hearing the Trial Examiner, with the consent of all parties,directed the Company to submit as an exhibit a list of certain em-ployees together with the dates of their transfers from one positionto another.The list, submitted in evidence after the close of thehearing, contained, in addition, information which was beyond thescope of the Trial Examiner's direction.On November 6, 1939,Local 222 moved the Board to strike that portion of the exhibit 1which was beyond the scope of the Trial Examiner's direction, claim-ing that it did not have an opportunity to rebut the additional infor-mation supplied.The Company on November 20, 1939, filed withthe Board a motion to reopen the hearing for the purpose of takingfurther testimony as to the additional information supplied.Therecord clearly indicates that the additional information was beyondthe scope of the Trial Examiner's direction.Local 222's motion tostrike is hereby'granted.The Company's motion to reopen is herebydenied.1 Petitioner Exhibit No. 10. TEXAS,EMPIRE PIPE LINECOMPANY633Pursuant to leave granted by the Boardto all parties,the Com-pany and Local 222 filed briefs on November 6, 1939.Pursuant to request therefor by the Company and notice to allparties, a hearing for the purpose of oralargumentwas held beforethe Board on November 16, 1939, at Washington, D. C. The Com-pany was represented by counsel.Neither Local 222 nor the Associ-ation appeared.On November 20, 1939, the Company moved to correct its briefin a minor particular.The motion is granted. The Companyfurther moved, on November 20, 1939, for leave to file a reply brief.On November 21, 1939, Local 222 filed an objection to said motion.The Company's motion for leave to file a reply brief is denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Texas Empire Pipe Line Company is a Delaware corporationhaving its main office in Tulsa, Oklahoma. - The Company owns andoperates a pipe-line system in the States of Oklahoma,Kansas, Mis-souri, Illinois, and Indiana, through which it transports crude oilbelonging to others.Until 1938, approximately 80,000 barrels of oilper day, 40 per cent of all the oil transported by the Company, weretransported northward over the pipe line from Oklahoma and Kan-sas to the Chicago area. Since 1938, owing to the opening of oilfields in Illinois, 8,000 barrels of oil per day are transported by theCompany northward from Oklahoma and Kansas to the Chicagoarea.Oil is received by the Company for transportation at receiv-ing stations located in Oklahoma, Kansas, and Illinois.The prin-cipal delivery stations of the Company are located in Illinois andIndiana.The business of the Company is carried on through two divisionsoperating under the general supervision of the main office at Tulsa :the Northern Division, with division offices at Bloomington, Illinois,comprises the portion of the Company's operations east of the Mis-sissippi River; the Southern Division, with division offices at Tulsa,comprises the portion of the Company's operations west of theMississippiRiver.The Company employs approximately 185persons.We find that the Company is engaged in traffic, transportation,and commerce among the several States of the United States, andthat its employees are directly engaged in such traffic, transportation,and commerce. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD.II.THE ORGANIZATIONSINVOLVEDOilWorkers' International Union, Local 222, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to its membership the operating and maintenance employees ofthe Company in its Northern Division, including mechanical workers,main-lineworkers, telegraph operators, engineers, oilers, gaugers,laborers, pipe liners, and other operating employees, but excludingoffice and supervisory employees.Employees Mutual Petroleum Transportation Association is anunaffiliated labor organization, admitting to its membership operat-ing employees of the Company, excluding certain office employeeswho work for the Company but are on the pay roll of other com-panies, and superintendents.At the hearing, the president of Em-ployees' Federation of the Northern Division of The Texas-EmpirePipe Line Company stated that the Federation was in the processof merging with the Association.III.THE QUESTION CONCERNING REPRESENTATIONIn February 1938, Local 222 requested the Company to recognizeit as the exclusive representative of its employees in the NorthernDivision, for the purposes of collective bargaining, and offered topresent to the Company membership cards in substantiation of Local222's claim that it represented a majority of the employees in thatdivision.The Company replied that it would not recognize Local222 as the exclusive bargaining representative of the NorthernDivision employees until a "proper determination of the bargainingunit" was made and Local 222's majority status was proved. InJanuary and May 1939, Local 222 reiterated its request and receivedthe same reply.On July 17, 1939, after the petition herein had been filed by Local222, the Association requested the Company for an election underthe auspices of the United States Department of Labor ConciliationService "to determine the bargaining unit" for the Company's em-ployees.The Company informed the Association that, since a peti-tion concerning the representation of its employees for the purposesof collective bargaining had been filed with the Board, it could notconsent to an election under other auspices.The Association at notime requested the Company for recognition as the exclusive repre-sentative of its employees for the purposes of collective bargaining inany unit.We find that a question has arisen concerning the representationof employees of the Company and that such question tends to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce. TEXAS EMPIRE PIPE LINE COMPANY635IV. THE APPROPRIATE UNITA. Northern Division unitLocal 222 contends that the unit appropriate for the purposes ofcollective bargaining consists of the employees in the Northern Divi-sion of the Company's operations.The Association and the Companycontend that the employees in the Northern and Southern Divisionstogether constitute an appropriate unit.The Company'smain office is at Tulsa.There are centralized inthe Tulsa main office the Company's telephone and telegraph system,whereby field stations notify the Tulsa office of oil in transit, de-liveries, etc.;administration of sick and accident benefit plans, grouprights and pension plans;personnel files; purchasing;safety andfirst-aid training work; expense accounts;issuance of pay checks;and approval of maintenance work involving extraordinaryexpenditures.The Company,however, as stated above,does maintain two divi-sions, the Northern and Southern,for the operation of its business.Each division is in the charge of a superintendent.The divisionsuperintendents visit the various stations in their divisions,super-visemaintenancework,direct the handling of machinery,and settlegrievances after discussion with the general superintendent at Tulsa.Minor grievances are settled by division superintendents alone. Itappears that while division superintendents have authority to hireonly temporary employees,as a practical matter they hire employeeswho work for the Company on a permanent basis. The Companymaintains the Northern and Southern Divisions because of the localsupervision necessitated by the great distance between the two endsof its pipe line.Rates of pay,hours of work,wages,and vacations foremployees are uniform in both divisions.The Company has from time to time published working rules.These have been unilateral declarations but, at least in some instances,have been published after consultation with Local 222 and with othergroups of employees.The first of such working rules were issuedon December 1, 1937, at least in part as a result of requests by Local222 for collective bargaining conferences.These;rulesprovided,inter alia,for a plan of system-wide seniority for the employees of theCompany. In response to further requests by Local 222, conferenceswere held in February 1938 between Local 222 and the Company atBloomington,Illinois,the Company'sNorthern Division headquar-ters.At that time, as stated above, the Company refused to recognizeLocal 222, as the exclusive representative for the purposes of collectivebargaining of the employees in the Northern Division.Nevertheless,the parties proceeded to discuss revision of the December 1, 1937, 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking rules.Notable among the changes made at these conferenceswas the substitution of divisional seniority for 'the prior system-wideseniority.This change was embodied in a March 1, 1938, draft ofworking rules which was issued in May 1938 after the Company hadconsulted other groups of employees,including the Federation.Divisional seniority remained the Company's policy for about 14months thereafter.During that period new oil fields had been de-veloped in southern Illinois.This resulted in a shift in the Com-pany's business and the consequent transfer of certain employeesfrom the Southern to the Northern Division.Since the divisionalseniority system operated to the disadvantage of the transferred em-ployees, they complained thereof to the Company which thereupon,on July 28,1939,issued new working rules providing again for system-wide seniority.Local 222, although invited by the Company,did notparticipate in the discussions leading to the July 28, 1939,workingrules.Nor does it appear that the Association participated therein.The Association was formed on June 23,1939, the date on whichthe petition herein was filed by Local 222.At no time hasthe Asso-ciation sought to bargain for the employees of the Company, nor hasit ever offered to prove that it has been designated by a majority inany unit.The jurisdiction of Local 222 is limited by its parent organizationto the employees of the Company in the Northern Division.Accord-ingly, it does not admit to membership,and it has not attempted toorganize,the employees in the Southern Division.With respect tothe Northern Division,Local 222 has attempted for nearly 2 years tobargain with the Company as the exclusive representative of the em-ployees in such unit, offered to prove to the Company that it has beendesignated by a majority in such unit, and conferred with the Com-pany at the headquarters of the Company's Northern Division for theemployees in this division.Whether a system or a division thereof constitutes the appropriateunit must depend on extent of labor organization,collective bargain-ing efforts,and similar circumstances.2Here Local 222, desiringa unit coterminous with its jurisdiction, is the only labor organizationinvolved which has sought to bargain with the Company as theexclusive representative of a unit claimed to be appropriate, andoffered to prove its designation by a majority of the employeestherein.Under these circumstances we find that employees in the'Of.Matter of Iowa Southern Utilities CompanyandUtilityWorkers Organizing Com-mitteeandUnion of Employees of the Iowa Southern Utilities Company,15 N. L. R. B.,580;Matter of TennesseeElectricPower CompanyandInternationalBrotherhood ofElectricalWorkers,7 N. L. R.B. 24; Matter of Wisconsin Power andLight CompanyandUnited Electrical Radio and Machine Workersof America, Local No. 1184,6 N. L. R. B.320;Matter of Southern CaliforniaGas CompanyandUtilityWorkers Organizing Com-mittee, LocalNo. 182,10 N.L. R. B. 1123. TEXAS-'EMPIRE -PIPE LINE COMPANY637Northern Division constitute a unit appropriate for the purposesof collective bargaining.B. Classifications of employeesLocal 222 desires the inclusion within the appropriate unit of allthe operating and maintenance employees of the Company in itsNorthern Division, including mechanical workers, main-line workers,telegraph operators, engineers, oilers, gaugers, laborers, pipe liners,and other operating employees, excluding office and supervisoryemployees.Among the supervisory employees whom Local 222 de-sires excluded are foremen, chief engineers, and chief gaugers.TheAssociation would include these employees and would also includeoffice employees, except those who are on the pay roll of other com-panies but work for this Company. The Company has taken noposition as to this.We shall consider the disputed classificationsseriatim:Foremen.-Bothworking and non-working foremen supervise anddirect the employees working under them.The foremen also reportto their supervisors regarding infractions of rules by employees.Foremen have the power to recommend the hiring and dischargingof employees.There is no difference between working and non-working foremen so far as supervisory duties are concerned.TheCompany considers them both "supervisory."As such we shallexclude them from the unit.Chief engineers.-Chiefengineers are stationed at the variouspumping and delivery stations along the Company's pipe line.Eachhas from 4 to 15 men working under him, and may recommend thehiring and discharging of employees.The Company considers thechief engineers a "part of the managing personnel of the company,insofar as the supervision of the activities in operating proceduresof small groups of employees" is concerned. We shall exclude thechief engineers from the unit as supervisory employees.Chief gaugers.-Chiefgaugers supervise the activities of employeesmaking gauge measurements of oil at various delivery stations onthe pipe line.They also are considered to be supervisory employeesby the Company, and we shall exclude them from the unit as such.O face employees.-Thenature of the work performed by theseemployees, and the character of their duties and training, distinguishthem from the operating and maintenance employees of the Com-pany.We shall, accordingly, exclude office employees from the unit.We find that the operating and maintenance employees of theCompany in its Northern Division, including mechanical workers,main-line workers, telegraph operators, engineers, oilers, gaugers,laborers, pipe liners, and other operating employees, but excluding 638DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice employees, foremen, chief engineers, chief gaugers, and othersupervisory employees constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act. .V.THE DETERMINATION OF REPRESENTATIVESLocal 222 claims to represent 75 of approximately 100 employeesin the Northern Division of the Company.The Association claimsto have members, in the Northern Division.We find that the ques-tion concerning representation which has arisen can best be resolvedby holding an election by secret ballot.Employees will be giventhe opportunity to vote for Local 222, the Association, or neither.-It may be that, in view of our determination that the employees inthe Northern Division constitute an appropriate unit, the Associationwill not desire to participate in the election to be held among them.In that event, by making application therefor to the Board within5 days from the date of this Decision, the Association may have itsname removed from the ballot.The parties stipulated at the hearing that employees in the appro-priate unit who have worked for the Company for more than 4months and have not been laid off over 180 consecutive days priorto the eligibility date determined, shall be eligible to vote.Regard-ing the eligibility date, Local 222 desires eligibility to vote in theelection to be determined as of the date of its petition herein.TheAssociation and the Company desire the current pay roll to be usedto determine eligibility.Local 222 desires the earlier date becauseit contends that the Company has transferred employees from theSouthern to the Northern Division since Local 222 filed its petitionherein, for the purpose of "packing" the election rolls.The recordindicates no merit in Local 222's contention.We shall direct thatthose eligible to vote shall be the employees in the appropriate unitwho have ,both worked for the Company for more than 4 monthsand have worked at any time during the period of 180 consecutivedays immediately preceding the date of this Decision and Directionof Election, excluding those who have since quit or been dischargedfor cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Texas Empire Pipe Line Company, TEXAS EMPIRE PIPE LINE COMPANY639within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The operating and maintenance employees of the Company initsNorthern Division, includingmechanicalworkers,main-lineworkers, telegraph operators, engineers, oilers, gaugers, laborers, pipeliners, and other operating employees, but excluding office employees,foremen, chief engineers, chief gaugers, and other supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules andRegulations-Series2, it is herebyDIRECTEDthat, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collectivebargainingwith The Texas Empire Pipe Line Company, Bloomington, Illinois,an election by secret ballot shall be conducted as early as possiblebut not later than thirty (30) days from the date of this Directionof Election, under the direction and supervision of theRegionalDirector for the Thirteenth Region, acting in this matteras agentfor the National Labor Relations Board and subject to ArticleIII, Sec-tion 9, of said Rules and Regulations, among the operating and main-tenance employees of the Company in its Northern Division, includingmechanicalworkers,main-lineworkers,telegraphoperators,engineers,oilers, gaugers,laborers, pipe liners, and other operatingemployees who have both worked for the Company for more- than4 months and have worked at any time during the period of 180 con-secutivedays immediately preceding the date of this Direction ofElection, excluding office employees, foremen, chief engineers, chiefgaugers, other supervisory employees, and those who have since quitor been discharged for cause, to determine whether they desire to berepresented by Oil Workers' International Union, Local 222, affiliatedwith the Congress of Industrial Organizations, or by EmployeesMutual Petroleum Transportation Association, for the purposes ofcollective bargaining, or by neither.